Order entered November 23, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01132-CV

FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP AND RICHARD A. WOLFE,
                              Appellants

                                            V.

MILLENNIUM CHEMICALS INC., MILLENNIUM AMERICA HOLDINGS, LLC AND
              MILLENNIUM HOLDINGS, LLC, Appellees

                    On Appeal from the 116th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-13422

                                        ORDER
      Before the Court is appellees’ unopposed motion for extension of time to file brief. We

GRANT appellees’ motion and ORDER the brief filed by January 3, 2017.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE